Investors / Corporate: David S. Bassin, CFO inVentiv Health, Inc. (732) 537-4804 investor@inventivhealth.com Media: Marcia Frederick inVentiv Health, Inc. (614) 543-6281 mfrederick@inventivhealth.com inVentiv Health Reports Financial Results for Third Quarter 2008 · Third Quarter Total Revenues Up 13% to $289.2mm; Net Revenues Up 14% to $243.4mm · Third Quarter Adjusted EPS of $0.41; GAAP EPS of · Strong Cash Flow from Operations of $28.1 mm for the Quarter SOMERSET, NEW JERSEY, November 6, 2008 ― inVentiv Health, Inc. (NASDAQ: VTIV), a leading provider of commercialization services to the global pharmaceutical and healthcare industries, today announced financial results for the third quarter 2008. Third Quarter 2008 Results from Continuing Operations: · Total revenues increased 13% to $289.2 million for the third quarter of 2008, compared to $254.9 million for the third quarter of 2007.Net revenues increased 14% to $243.4 million, compared to $212.7 million for the third quarter of 2007.Adjusted for the impact of acquisitions, pro-forma organic net revenue growth for the trailing twelve-month period ended September 30, 2008 was 10%, and was 22% on an as reported basis. · Adjusted EBITDA increased slightly to $37.3 million for the third quarter of 2008, compared to $36.9 million for the third quarter of 2007.GAAP operating income was $27.6 million for the third quarter of 2008, as compared to $28.8 million for the third quarter of 2007. · Adjusted operating income decreased 3% to $27.8 million for the third quarter of 2008, compared to $28.8 million for the third quarter of 2007. · Adjusted income from continuing operations was $13.6 million for the third quarter of 2008, compared to $14.3 million for the third quarter of 2007.GAAP income from continuing operations was $13.3 million for the third quarter of 2008, compared to $14.1 million for the third quarter of 2007. · Adjusted diluted earnings per share (EPS), including stock compensation expense, was $0.41 for the third quarter of 2008, compared to $0.44 for the third quarter of 2007.GAAP diluted EPS was $0.40 for the third quarter of 2008, compared to $0.43 for the third quarter of 2007. Segment Results: · inVentiv Clinical reported total revenues of $56.0 million during the third quarter of 2008, up 10% from $50.7 million during the third quarter of 2007.While the division was impacted by some temporary softening in its staffing business, inVentiv Clinical continued to see strong client demand and growing momentum in its functional outsourcing business. · inVentiv Communications reported total revenues of $84.1 million during the third quarter of 2008, up 14% from $73.8 million during the third quarter of 2007.This segment had numerous new business wins in the third quarter, but performance continued to be affected by budget cutbacks and decisions by clients to delay marketing spend. · inVentiv Commercial reported total revenues of $117.3 million during the third quarter of 2008, up 12% from $104.4 million during the third quarter of 2007, reflecting the initial ramp up of the nine new sales teams announced in September. · inVentiv Patient Outcomes reported total revenues of $31.8 million during the third quarter of 2008, up 22% from $26.1 million during the third quarter of 2007.The strong performance included several new wins in the patient compliance businesses, as well as the inclusion of results from Patient Marketing Group (PMG) for part of the quarter. “Our third quarter results were very consistent with our expectations.While we are pleased with our performance, we recognize that we continue to operate in a challenging environment, and as a result, we are taking steps to build additional flexibility and efficiency into our model.We remain confident that, as outsourcing trends in the healthcare industry continue to grow and clients increasingly seek broader and more integrated solutions, no company is positioned better than inVentiv to capitalize on the opportunity in the mid- to long-term," said Mr. Blane Walter, Chief Executive Officer of inVentiv Health. 2008 Financial Targets Update The
